In a proceeding under article 79 of the Civil Practice Act, the order (1) directs trustees to account; (2) construes certain indemnity agreements relating to an inter vivos trust agreement; (3) declares certain rights of trustees under the indemnity agreements; (4) denies the motion of presumptive remaindermen of the trust to dismiss the petition; (5) grants, without prejudice, motions to dismiss an affirmative defense, cross claims, and cross petitions set forth in the answer of the remaindermen; and (6) retains jurisdiction of the proceeding. Order unanimously affirmed, with *786$10 costs and disbursements. No opinion. Present — Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ. [See post, p. 901.]